                  Case 3:20-cv-05661-BHS Document 16 Filed 08/28/20 Page 1 of 3



 1                                                         THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
      TODD BRINKMEYER
 9                                                        Case No. 3:20-cv-05661-BHS
                           Petitioner,
10                                                        SECOND DECLARATION OF ANDY
              v.                                          MURPHY IN SUPPORT OF MOTION
11                                                        FOR PRELIMINARY INJUNCTION
12    WASHINGTON STATE LIQUOR AND
      CANNABIS BOARD,
13
                           Respondent.
14

15

16   I, Andy Murphy, hereby declare and state as follows:
17           1.       I am one of the attorneys representing the petitioner in this action. I am over the
18   age of eighteen, have personal knowledge of the matters contained in the Declaration, and am
19   competent to testify thereto.
20           2.       Attached hereto as Exhibit A is true and correct copy of "Oregon Marijuana
21   Surplus a Cautionary Tale for Other States" by Sophie Quinton for the Pew Charitable Trusts,
22   dated July 11, 2019, which I accessed on August 25, 2020 at
23   https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2019/07/11/oregon-
24   marijuana-surplus-a-cautionary-tale-for-other-states.
25           3.       Attached hereto as Exhibit B is a true and correct copy of a press release issued
26   by the Washington State Liquor and Cannabis Board on December 16, 2015, which I accessed



     SECOND DECLARATION OF ANDY MURPHY IN SUPPORT                      MILLER NASH GRAHAM & DUNN LLP
     OF MOTION FOR PRELIMINARY INJUNCTION - 1                          Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                            Seattle, Washington 98121-1128
                                                                         (206) 624-8300/Fax: (206) 340-9599
                    Case 3:20-cv-05661-BHS Document 16 Filed 08/28/20 Page 2 of 3



 1   on August 26, 2020 at https://lcb.wa.gov/pressreleases/lcb-to-increase-number-of-retail-mj-
 2   stores.
 3             4.       Attached hereto as Exhibit C is a true and correct copy of a press release issued
 4   by the Washington State Liquor and Cannabis Board on May 12, 2016, which I accessed on
 5   August 28, 2020 at https://lcb.wa.gov/pressreleases/licensed-marijuana-canopy-enough.
 6   Pursuant to 18 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
 7   correct to the best of my knowledge.
 8

 9             EXECUTED in Seattle, WA on this 28th day of August, 2020
10

11                                                              s/ Andy Murphy
                                                                Andy Murphy
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     SECOND DECLARATION OF ANDY MURPHY IN SUPPORT                       MILLER NASH GRAHAM & DUNN LLP
     OF MOTION FOR PRELIMINARY INJUNCTION - 2                           Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                             Seattle, Washington 98121-1128
                                                                          (206) 624-8300/Fax: (206) 340-9599
               Case 3:20-cv-05661-BHS Document 16 Filed 08/28/20 Page 3 of 3



 1                                   DECLARATION OF SERVICE
 2           I, Brie Geffre, hereby declare under penalty of perjury under the laws of the United States
 3   and of the state of Washington, that on this 28th day of August, 2020, I caused the foregoing to be
 4   filed using the CM/ECF system which will send notice of the same to all registered parties
 5           SIGNED at Seattle, Washington this 28th day of August, 2020.
 6                                                s/Brie Geffre
 7                                                Brie Geffre, Legal Assistant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DECLARATION OF SERVICE - 3
     USDC No. 3:20-cv-05661-BHS                                     MILLER NASH GRAHAM & DUNN LLP
                                                                    Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                        Seattle, Washington 98121-1128
                                                                      (206) 624-8300/Fax: (206) 340-9599
